Citation Nr: 0012615	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  95-32 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to June 
1972.

The record reflects that with the submission of a substantive 
appeal in May 1993, the veteran perfected an appeal of a 
February 1993 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, 
which continued a 10 percent evaluation for post-traumatic 
stress disorder (PTSD).  In a September 1993 rating decision, 
the RO granted an increased evaluation of 30 percent for the 
veteran's PTSD.  In an October 1993 letter informing the 
veteran of the September 1993 decision, the RO also informed 
the veteran that the grant of a 30 percent evaluation would 
be considered a grant of the benefit sought on appeal and 
that his appeal would be considered withdrawn unless the 
veteran informed the RO that he desired to continue the 
appeal.

Thereafter, no communication concerning the evaluation of 
PTSD was received from the veteran or his then representative 
until July 1994 when the veteran submitted a statement 
indicating that he was applying for an increased evaluation 
for PTSD.  He did not indicate in this statement that he 
desired to continue the earlier appeal nor has he expressed 
such a desire in any other statement submitted to VA.  
Therefore, the Board of Veterans' Appeals (Board) has 
concluded that the veteran's earlier appeal was satisfied by 
the rating decision of September 1993 granting an increased 
evaluation of 30 percent.  

The case is before the Board on appeal of a May 1995 rating 
decision which continued a 30 percent evaluation for PTSD.

The Board notes that although the veteran had been 
represented in this appeal by AMVETS, AMVETS informed VA in 
April 2000 that it had withdrawn as the veteran's 
representative and that it had informed the veteran of its 
withdrawal.  The veteran has not appointed another 
representative. 


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.

2.  PTSD, if present, is not symptomatic and is not 
productive of more than definite social and industrial 
impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for post-
traumatic stress disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

Factual background

In accordance with 38 C.F.R. § 4.1 and § 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability at issue.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to the veteran's service-connected 
disability.  

The veteran was admitted to the VA Medical Center in 
Louisville, Kentucky on July 14, 1994, due to depression and 
attempted suicide.  The veteran reported becoming distressed 
over the increased severity and frequency of flashbacks and 
visual hallucinations.  Other symptoms reported by the 
veteran included nightmares, decreased sleep, decreased 
appetite, and increased anxiety.  After admission, the 
veteran developed a medical condition requiring an extended 
hospital stay.  During the course of hospitalization, the 
veteran's medication was adjusted, his flashbacks and 
hallucinations decreased dramatically and he had no further 
suicidal ideation.  The veteran was discharged on August 1, 
1994.  The diagnoses on discharge included PTSD.  

The veteran was rehospitalized at the VA facility from 
January 9 to January 12, 1995 after another suicide attempt.  
The veteran presented with complaints of increasing 
depression over the previous two months due to marital 
difficulties.  He also reported auditory and visual 
hallucinations.  The global assessment of functioning (GAF) 
score on admission was 65.  The diagnoses on discharge 
included PTSD and dysthymia.  He was deemed able to return to 
work as of January 23, 1995.  

VA memorandums apparently prepared for the veteran's employer 
on the day of the veteran's hospital discharge indicate that 
the veteran expressed an interest in returning to his former 
position which involved less stress than his current position 
and also indicate that the veteran's claimed difficulty 
maintaining his current employment may have been due to the 
effects of his medications for anxiety.

March 1995 VA progress notes, which were apparently prepared 
for the veteran's employer, essentially indicate that the 
veteran was employable but that due to the effects of his 
medications he should not be responsible for using heavy 
machinery or monitoring a blast furnace.

In his report of a March 1995 VA examination for PTSD , an 
examiner noted that the veteran was employed on a full-time 
basis as a forklift driver and janitor and that the veteran 
had worked for the same firm over the previous four years.  
The mental status examination disclosed that the veteran was 
oriented in all three spheres and that he did not manifest 
agitation, hostility, or aggressive behavior.  He was 
cooperative and coherent and he exhibited normal speech 
patterns.  The diagnoses were alcohol abuse, PTSD by history, 
and a personality disorder (not otherwise specified with 
dependent and histrionic traits).  In the conclusion to the 
report, the examiner noted that there was no evidence of any 
worsening of symptoms and that there was evidence that the 
veteran exaggerated his symptoms.  The examiner opined that 
recent symptomatology was indicative of borderline 
personality features as opposed to PTSD.  The examiner found 
no justification for increasing the veteran's psychiatric 
disability rating.

The veteran was also hospitalized in the VA medical center in 
June 1995 for increased PTSD symptoms including increased 
irritability, flashbacks, and nightmares.  His hospital 
course was remarkable for complaints of visual and auditory 
hallucinations.  By the time of discharge, the veteran 
exhibited a broad affect and showed no signs of suicidal or 
homicidal ideation.  The discharge diagnoses included PTSD; 
the GAF scores of 35 at the time of admission and 60 within 
the past year were recorded.  

The veteran was again hospitalized in the VA medical center 
in August 1995 after another reported suicide attempt.  His 
toxicity screen was positive for benzodiazepines and 
marijuana upon admission.  His hospital course was turbulent, 
with the veteran being agitated and argumentative.  He was 
released against medical advice.  The discharge diagnoses 
included benzodiazepine abuse, PTSD, and carbamazepine 
toxicity.  The discharging physician listed GAF scores of 31-
40 at discharge and 41-50 within the previous year.  

The report of an October 1995 VA examination shows diagnoses 
of benzodiazepine abuse, a personality disorder (not 
otherwise specified, with borderline and dependent traits), 
and borderline intellectual functioning.  The examiner 
summarized his clinical findings by stating that the veteran 
was manipulative and primarily concerned with achieving 
increased disability income.  The examiner opined that the 
veteran was highly dependent and tended to exaggerate 
symptoms that he felt would serve to bring about increased 
disability benefits.  The examiner stated that the veteran's 
PTSD diagnosis could not be justified given current clinical 
manifestations.  Instead, the examiner was of the opinion 
that the veteran's principal diagnosis was severe Axis II 
personality pathology with borderline traits. 

The veteran was again examined for PTSD in December 1996.  
After reporting subjective complaints and objective findings, 
the examiner noted an Axis I diagnosis of malingering and 
history of diazepine abuse.  In his diagnostic formulation, 
the examiner again noted that the veteran's complaints 
appeared fabricated with a view toward financial gain.  He 
opined that other than the veteran's voluntary symptoms of 
difficulty with memory, there existed no Axis I diagnosis 
that would prevent the veteran from achieving gainful 
employment or social endeavors. 

The RO has obtained copies of the medical records used in 
Social Security Administration's decision regarding 
disability benefits for the veteran.  Those records reveal VA 
and private medical treatment for back and psychiatric 
disabilities from 1995 to 1997.

The records include the report of a mental status examination 
for the Indiana Department of Family and Social Services 
Disability Determination Bureau executed in January 1997.  
Therein, the examiner concluded that the veteran suffered 
from hallmark PTSD symptoms including flashbacks, nightmares, 
and increased startle response.  However, the veteran also 
reported hallucinations not related to PTSD flashbacks.  The 
examiner also noted that the veteran demonstrated poor 
abstraction skills, poor convergent/divergent thinking, poor 
mental concentration skills, and a poor personal fund of 
information.  The examiner diagnosed PTSD, rule out psychotic 
disorder (not otherwise specified), and rule out malingering.  
A February 1997 report from University Psychiatric Services, 
PSC., reveals psychiatric diagnoses of major depression, rule 
out psychotic depression, schizoaffective disorder, 
schizophrenia, and PTSD.  

The veteran was determined to be disabled by the Social 
Security Administration from January 1, 1997, based on  
primary diagnoses pertaining to disorders of the back and a 
secondary diagnosis of PTSD. 

The veteran's most recent VA PTSD examination was conducted 
in October 1999.  At that examination, the veteran reported 
that he was living with his wife and sons and that he had 
reconciled with his wife after a period of separation and 
divorce; he reported not having been employed since 1996.  
The veteran reported that he had not been engaged in church 
and sporting activities due to physical problems.  The 
veteran's complaints centered on his physical pain and his 
limited activity level due to the pain.  The veteran reported 
mood swings, occasional nightmares, anxiety, and 
irritability.  On mental status examination, the veteran was 
calm and pleasant; he showed a normal range of affect with no 
emotional dyscontrol or tearfulness.  The veteran's speech 
was normal and his eye contact good.  He was not nervous, 
jittery, or hyperalert during the interview.  The veteran 
expressed some feelings of dysthymia; however, he denied 
suicidal or homicidal ideation.  The examiner noted that the 
veteran's thought processes were well grounded in reality and 
that he did not appear delusional or psychotic.  The veteran 
reported a history of vague voices in the past but stated 
that currently he did not hear them as often.  The examiner 
noted that the veteran did not manifest deficits with respect 
to personal hygiene or other basic activities of daily 
living.  Moreover, there was no evidence of deteriorating 
cognitive functioning or obsessive behaviors.  The examiner 
diagnosed alcohol abuse and dependence reportedly in 
remission, PTSD by history, a personality disorder (not 
otherwise specified) with borderline personality features 
(according to the mental health clinic).  The examiner opined 
that the veteran's primary psychiatric diagnosis was a 
borderline personality disorder, with PTSD as a subsidiary 
diagnosis.  The examiner assigned a GAF score of 65 
reflecting mild symptoms with good general functioning and 
good interpersonal relationships.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes must conform to the fourth 
edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM IV).  61 Fed. Reg. 52700 (1996) (codified at 
38 C.F.R. § 4.125 - § 4.130 (1998)).  The United States Court 
of Appeals for Veterans Claims (Court) has held that where 
the law or regulations change after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Marcoux v. Brown, 9 Vet. App. 29 
(1996); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

In a precedent opinion dated in April 2000, the VA General 
Counsel held that if an amended regulation is more favorable 
to the veteran, the amended regulation should be applied to 
rate the veteran's disability for periods from and after the 
effective date of the amendment and the prior version of the 
regulation should be applied to rate the disability for any 
period preceding the effective date of the amendment.  
VAOPGCPREC 3-2000

In a precedent opinion dated in March 1997, the VA General 
Counsel held that whether the revised criteria for the 
evaluation of mental disorders are more beneficial to 
claimants than the prior provisions should be determined on a 
case by case basis.  VAOPGCPREC 11-97. 

Pervious psychiatric disability rating criteria

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability.  38 C.F.R. § 4.130 
(1996).  In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).  

Prior to revision, the Rating Schedule provided that PTSD was 
to be rated based upon overall social and industrial 
impairment.  A 30 percent rating is warranted if 
psychoneurotic symptoms are productive of definite social and 
industrial impairment; a 50 percent rating is warranted if 
psychoneurotic symptoms are productive of considerable social 
and industrial impairment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 1991).

The medical evidence shows that the veteran's most 
significantly disabling psychiatric disorder is a personality 
disorder for which service connection is not in effect.  VA 
examiners have opined that the veteran's psychiatric 
complaints are related to histrionic traits associated with 
his personality disorder.  The VA examiner evaluating the 
veteran in March 1995 specifically found that the veteran had 
not experienced worsening of his PTSD symptoms and that the 
veteran tended to exaggerate his symptoms.  Although the 
veteran was hospitalized on numerous occasions for reports of 
attempted suicides and complaints of increased PTSD symptoms, 
these hospitalizations must be viewed in the context of the 
diagnosis of a personality disorder, manipulative behavior, 
and histrionic traits.  The VA examiners rendering the 
opinions that the veteran was primarily afflicted by a 
personality disorder reviewed the reports of these 
hospitalizations as well as all the veteran's mental health 
clinic reports.  Specifically, the VA examiner assessing the 
veteran in December 1996 diagnosed malingering and diazepine 
abuse and stated that there was no Axis I diagnosis causative 
of inability to achieve gainful employment.  In addition, a 
GAF score of 65 was assigned at his October 1999 VA 
examination.  A GAF score within the range of 61 to 70 is 
indicative of mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well, with 
some meaningful personal relationships.  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(1994).  In his October 1999 report, the VA examiner 
specifically found that the veteran possessed good 
interpersonal relationships.

In light of this clinical data, the Board is of the opinion 
that the social and industrial impairment from the PTSD does 
not more nearly approximate considerable than definite.  
Accordingly, a higher evaluation is not warranted under the 
former criteria.

New psychiatric rating criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent 
rating is warranted for occupational and social impairment 
with occasional decrease in work efficiency and intermittent  
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation  normal), due to such symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and  hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

As mentioned above, VA examiners assessing the veteran have 
concluded that the veteran's primary psychiatric diagnosis is 
a personality disorder and that his PTSD symptoms are not 
more than mildly impairing.  Again, his psychiatric status at 
the time of his VA examinations in 1995, 1996, and 1999 
showed no more than mild PTSD.  The January 1997 examination 
for the Indiana Department of Family and Social Services 
Disability Determination Bureau was positive for findings of 
poor abstraction skills, poor convergent/divergent thinking, 
poor mental concentration, and a poor personal fund of 
information.  The examination report does not specifically 
indicate that these were manifestations of the veteran's 
PTSD.  Moreover, whether the January 1997 examiner was 
familiar with the veteran's complete psychiatric history, as 
documented in the medical records in the VA claims folders, 
is not clear.  The VA examination reports are consistent in 
their descriptions of the greater role played by the 
veteran's personality disorder in his overall psychiatric 
disability picture.  In sum, the preponderance of the 
evidence establishes that PTSD, if present, is not manifested 
by symptoms which more nearly approximate the new criteria 
for a higher evaluation than the new criteria for a 30 
percent evaluation.

The Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The record reflects that the veteran 
has not required frequent hospitalization for his service-
connected PTSD as opposed to personality disorder 
symptomatology.  The demonstrated manifestations of the 
disability are consistent with the assigned evaluation.  In 
sum, there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Therefore, the Board finds that the criteria for submission 
for assignment of extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

